ORDER
PER CURIAM.
Upon review of this recently docketed appeal, it appears that Alex Evitt, Jr.’s appeal was not timely filed.
On April 19, 2012, the United States Court of Appeals for Veterans Claims entered judgment in Evitt’s case. The court issued mandate on October 23, 2012. His notice of appeal was received on June 27, 2013.
To be timely, a notice of appeal must be received by the Court of Appeals for Veterans Claims within 60 days of the entry of judgment. See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1).
Accordingly,
It Is OrdeRed That:
(1) Evitt is directed to show cause, within 30 days of the date of filing of this order, why this appeal should not be dismissed as untimely. The Secretary of Veterans Affairs may also respond within that time.
(2) The briefing schedule is stayed.